          Case 3:13-cr-00226-RNC Document 544 Filed 04/06/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

                                     )
UNITED STATES OF AMERICA             )      CRIMINAL NO. 3:13CR226(RNC)
                                     )
V.                                   )
                                     )      April 2, 2021
DANIEL E. CARPENTER                   )


                    PETITIONER'S REPLY IN SUPPORT OF
            HIS MOTION TO DISMISS THE SUPERSEDING INDICTMENT

TO THE HONORABLE ROBERT N. CHATIGNY, MAY IT PLEASE THE COURT:

       Respectfully, the Government seems to be in denial of the major changes in the law of Mail

and Wire Fraud since the Supreme Court's decisions in Skilling v. United States, 561 U.S. 358

(2010) and Kelly v. United States, 140 S.Ct. 1565 (2020), and since the Second Circuit's decisions

in United States v. Countrywide, 822 F .3d 650 (2d Cir. 2016) and United States v. Finazzo, 850

F.3d 94 (2d Cir. 2017). And to say that the Second Circuit's decision in United States v. Gatto,

986 F.3d 104 (2d Cir. 2021) somehow takes away from the Supreme Court's unanimous decision

in Kelly, borders on the absurd. In fact, in affirming the Supreme Court's belief in Kelly that

"obtaining property" must be at the center of the misrepresentations and the fraud, the Second

Circuit cites its own "tangible economic harm" requirement of United States v. Finazzo, 850 F.3d

94 (2d Cir. 2017). Therefore, the Second Circuit believed the scheme in Gatto would create a great

harm to the financial aid of the universities, and would qualify under Kelly. Significantly, the

Supreme Court actually vacated the "Right to Control" convictions in United States v. Blaszcak,

947 F.3d 19 (2d Cir. 2019), and United States v. Olan based on its decision in Kelly.

       The convictions for the Defendants in Blaszcak and Olan were vacated based on the

Supreme Court's decision in Kelly and for the reasons Judge Kearse stated in her Second Circuit
          Case 3:13-cr-00226-RNC Document 544 Filed 04/06/21 Page 2 of 7




dissent. (See Olan v. United States, 2021 U.S. LEXIS 93 (U.S., Jan. 11, 2021); Blaszczak v. United

States, 2021 U.S. LEXIS 353 (U.S., Jan. 11, 2021). Moreover, the "Right to Control" theory still

requires "misrepresentations or non-disclosures that can or do result in tangible economic harm.''

Finazzo, 850 F.3d at 111.

        What makes the Government's assertion that the "Right to Control" theory that it used in

Petitioner's case somehow survives Kelly, Countrywide, and Finazzo (all of which were decided

after Petitioner's trial and verdict in 2016) even more absurd is that the Government must allege

in a proper indictment the necessary facts to describe all five elements of a crime that is based on

using material misrepresentations to obtain the victim's property through mailings and wires

in furtherance of the scheme to defraud. Once again, respectfully, Petitioner is not saying the

Government missed one or two elements of mail and wire fraud, but rather, Petitioner is

demonstrating that the Government missed all five elements that were necessary for a valid

indictment. (See Charles Doyle's Report to Congress, attached as Exhibit One to the Opening

Brief.) Therefore, Petitioner's Indictment must be dismissed as were the indictments in United

States v. Aleynikov, 676 F.3d 71 (2d Cir. 2012) and United States v. Pirro, 212 F.3d 86 (2d Cir.

2000), because they were missing only one essential element in describing an alleged federal

cnme.

        Equally surprising is how the Government could miss all of the Law Review articles

suggesting that Kelly substantially changed the "Right to Control" theory of fraud. See, e.g. United

States v. Ernst, 2020 WL 6871040, at *7 (D. Mass. Nov. 23, 2020) (one of the "Varsity Blues"

cases dismissing the mail and wire fraud counts stating that the University was not deprived of any

"property" under Kelly), and United States v. Palma, 2020 U.S. Dist. LEXIS 214675 (E. D. Mich.

November 17, 2020), involving the Volkswagen emissions testing scandal, and similarly



                                                  2
          Case 3:13-cr-00226-RNC Document 544 Filed 04/06/21 Page 3 of 7




dismissing the fraud counts based on Kelly. Petitioner is also frustrated by the fact that there are

no "guns or drugs" in his case so that Petitioner could point to the Supreme Court's decision in

Rehaif v. United States, 139 S.Ct. 2191, 2200 (2019) or Class, Johnson, and Bousley for the

premise that even if the defendant pleads guilty, he may still challenge the constitutionality and

completeness of his indictment. See e.g. Class v. United States, 138 S. Ct. 798, 806, (2018);

Johnson v. United States, 576 U.S. 591 (2015); Bousley v. United States, 523 U.S. 614,623 (1998).

But this is why the District Court dismissed the mail and wire fraud counts in Ernst based on Kelly

and Finazzo:

        However, as the Second Circuit recently emphasized in United States v. Finazzo,
        the right to control theory is not so broad as to criminalize "every non-disclosure
        or misrepresentation that could affect someone's decision of how to use his or her
        assets." 850 F.3d 94, 111 (2d Cir. 2017). Instead it is bounded by two important
        constraints. First, it requires that the government show that the defendant deprived
        the victim of "potentially valuable economic information." Id. at 112 (collecting
        cases emphasizing the economic nature of the information) (quotation omitted and
        emphasis added). Second, "[t]he fraudulent scheme must implicate tangible
        economic harm." Id. at 111 (emphasis added). Here, the Superseding Indictment
        alleges neither. If the government were to proceed to trial and prove that Defendants
        committed property fraud by depriving the universities of the right to control their
        assets, the essential elements of the offense charged would have been so modified
        that there would be a substantial likelihood of Defendants being "convicted on the
         basis of facts not found by, and perhaps not even presented to, the grand jury which
        indicted [them]." Russell v. United States, 369 U.S. 749, 770, 82 S.Ct. 1038, 8
        L.Ed.2d 240 (1962). Thus, the government's present reliance on the right to
         control theory to support its property fraud allegations frustrates Defendants'
         rights to be indicted by a grand jury.

 United States v. Ernst, 2020 WL 6871040, at *7 (D. Mass. Nov. 23, 2020)

        Just as in Cleveland v. United States, 531 U.S. 12 (2000) the Supreme Court changed the

rules as to the deprivation of "property" for the purpose of the federal fraud statutes, and Neder

added the requirement for the misrepresentations to be material: "A misrepresentation is material

 only if it is capable of influencing the intended victim ... " Neder v. United States, 527 U.S. 1, 24

 (1999); and Skilling stated that "Nondisclosure is outside the bounds of the fraud statutes;" now


                                                   3
           Case 3:13-cr-00226-RNC Document 544 Filed 04/06/21 Page 4 of 7




Kelly stands for the proposition that the "obtaining" of real money or property must be at the heart

of the fraud. In this case, the Government's own investigation and charts prove that the Insurance

Carriers received every dime of premium that they demanded in their insurance contracts. At no

time was there any "scheme" not to pay the carriers the premiums they charged or to cause them

"tangible economic harm" as required by Finazzo. Even the decision in Binday states that there is

no fraud in the event that the alleged victim received everything that they bargained for. ("As

discussed above, had the insurers received the full benefit of their bargain, the fact that defendants

profited from deceitfully inducing that bargain does not establish a stand-alone harm under the

mail and wire fraud statutes.") United States v. Binday, 804 F.3d 558, 599 (2d Cir. 2015).

        Therefore, when the Government states that the decision in United States v. Guzman-

Merced, 2020 WL 7585176 (1st Cir. 2020), was based merely on a mistake in stating the elements

of the crime in accepting a guilty plea, it is not only being disingenuous and misleading, it is also

being unjust in not mentioning the fact that Guzman-Merced is based largely on several Second

Circuit decisions including United States v. Balde, 943 F.3d 73 (2d Cir. 2019), which was another

guilty plea that was vacated based on a change in the law created by the Supreme Court. Just as

Judge Kearse's dissent in Blaszczak, and Judge Jacobs dissent in Marinello v. United States, 138

S.Ct. 1101 (2018) strongly and accurately predicted the Supreme Court's decision to vacate the

Second Circuit's opinions, Petitioner respectfully asserts that the Constitutional defects in his

Indictment are more demonstrable than all of those cases and require this Court to dismiss the

Indictment as was done in Pirro and Aleynikov, which are both explained at length in Petitioner's

initial brief.




                                                   4
          Case 3:13-cr-00226-RNC Document 544 Filed 04/06/21 Page 5 of 7




       Moreover, Guzman-Merced relies heavily on the Second Circuit's decisions in Balde and

Prado that even a conviction based on a guilty plea must be set aside if just one element is missing

from the indictment or charge:

       But where the record provided no basis for a finding that the vessel was
       unregistered, or otherwise subject to the jurisdiction of the United States, the
       defendants' drug possession did not come within the reach of the MDLEA. They
       had not committed a criminal offense under the laws of the United States. There
       was no valid basis for their convictions. The deficiencies in the Rule 11 procedure
       affected the defendants' substantial rights. Their guilty pleas and the judgments of
       conviction must be vacated. Section 70504(a) of the MD LEA requires the court to
       make a preliminary determination of jurisdictional issues. The import of this rule,
       although unstated, is that if the government fails to establish the jurisdictional
       element, such as by failing to show that the vessel was subject to the jurisdiction of
       the United States, the court should dismiss the indictment. In this case, for reasons
       explained above, the indictment should have been dismissed upon the government's
       failure to demonstrate at the pretrial hearing that the vessel was subject to the
       jurisdiction of the United States. The error was not cured by the defendants'
       subsequent defective guilty pleas. The judgments of conviction are hereby
       VACATED and the indictment is DISMISSED.

United States v. Prado, 933 F.3d 121, 153-54 (2d Cir. 2019) (Emphasis in the original).

        Furthermore, the decision to vacate the conviction in Guzman-Merced was also supported

by the Supreme Court's landmark decision in United States v. Carll, where the indictment did not

sufficiently allege only one part of the offense so that the indictment did not provide constitutional

notice of the charges against the defendant, which is reviewable even after Trial and Judgment.

See United States v. Carll, 105 U.S.611, 612-613 (1882}. In Carll, the Supreme Court held that:

        The language of the statute on which this indictment is founded includes the case
        of every person who, with intent to defraud, utters any forged obligation of the
        United States. But the offence at which it is aimed is similar to the common-law
        offence of uttering a forged or counterfeit bill. In this case, as in that, knowledge
        that the instrument is forged and counterfeited is essential to make out the
        crime; and an uttering, with intent to defraud, of an instrument in fact counterfeit,
        but supposed by the defendant to be genuine, though within the words of the statute,
        would not be within its meaning and object. This indictment, by omitting the
        allegation contained in the indictment in United States v. Howell (11 Wall. 432),
        and in all approved precedents, that the defendant knew the instrument which he
        uttered to be false, forged, and counterfeit, fails to charge him with any crime. The


                                                  5
          Case 3:13-cr-00226-RNC Document 544 Filed 04/06/21 Page 6 of 7




       omission is of matter of substance, and not a 'defect or imperfection in matter of
       form only' within the meaning of sect. 1025 of the Revised Statutes. By the settled
       rules of criminal pleading, and the authorities above cited, therefore, the question
       of the sufficiency of the indictment must be Answered in the negative.

United States v. Carll, 105 U.S. 611,613 (1881). The Supreme Court cited Carll in Cuozzo Speed

Techs., LLC v. Lee, 136 S. Ct. 2131, 2153 (2016), just three weeks after Petitioner's Verdict in

June 2016.

       Just as the Eleventh Circuit vacated the conviction in United States v. Peter, 310 F.3d 709

(11th Cir. 2002) based on the Supreme Court's decision in Cleveland, and the First Circuit vacated

the conviction of the defendant in Guzman-Merced based on Rehaif, it seems odd that the

Government would fight so hard to defend a conviction that cannot survive the Supreme Court's

decisions in Kelly and Marinello, not to mention Skilling. Petitioner bears no grudge against the

Government, but it is time that the Department of Justice lives up to its name.



                                                             Respectfully submitted,
                                                             /s/ Daniel E. Carpenter
                                                             Daniel E. Carpenter
                                                             Petitioner, prose
                                                             18 Pond Side Lane
                                                             West Simsbury, CT 06092




                                                 6
          Case 3:13-cr-00226-RNC Document 544 Filed 04/06/21 Page 7 of 7




                                      CERTIFICATION

        I hereby certify that on this second day of April, 202 1 a copy of the foregoing was
served by FedEx to the Clerk of the Court. Notice of this filing was also sent by USPS First
Class to AUSA Neeraj Patel 157 Church Street, 25th Floor, New Haven, CT 06510


                                             By: Isl Daniel E. Carpenter
                                             Daniel E. Carpenter
                                             Petitioner, pro se
                                             18 Pond Side Lane
                                             West Simsbury, CT 06092




                                                 7
